UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. SCHEDULE 13D THE SECURITIES EXCHANGE ACT OF 1934 Keating Capital, Inc. (Name of Issuer) Common Stock, par value $.001 per share (Title of Class of Securities)(none) (CUSIP Number) Timothy J. Keating5arkway, Suite 1000Greenwood Village, CO 80111(720) 889-0131 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 20, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.
